I agree with all the explicit statements in the Court's syllabi. If, however, those statements are to be construed as limiting the application of the principles dealt with to the premises upon which the statements are predicated, I do not agree. In other words, I think that the first syllabus point may be construed as limiting the right to demur to the defendant's evidence to a plaintiff who has made out aprima facie case. This, I believe, is an erroneous assumption indulged in by the Court in one of our previous cases cited hereafter, which springs from a lack of bringing into play the full scope of a demurrer to the evidence. Of course, if the plaintiff's demurrer reached only the evidence of the defendant, a prima facie case made out by the plaintiff's proof would be essential as a prerequisite. But plaintiff's demurrer to the evidence reaches all of the proof, his own included. It searches the entire record. The result of a demurrer to the evidence by either side which the trial court should pass upon invariably leads to a final disposition of the case on a question of law. Logically, it seems to me, both the affirmative and negative proof of demurrant are eliminated where there is a conflict. Permitting the demurrer to be withdrawn rests in the sound discretion of the nisi prius
judge. When there is a doubtful inference to be drawn from the proof under consideration, then the case should be submitted to a jury.
This question has become quite involved both in this state and in Virginia. To elucidate, see Burks, Pleading and Practice (2d Ed.), p. 441, par. 251; Peabody Insurance Co. v. Wilson,29 W. Va. 528, 2 S.E. 888; Johnson's Admr. v. Chesapeake  OhioRailway Co., 91 Va. 171, 21 S.E. 238. See also, as altering the Virginia rule, *Page 649 Rector, etc. of the University of Virginia v. Snyder, 100 Va. 567,42 S.E. 337.
Subject to this amplification, I concur.